 W. T. GRANT COMPANYW. T. GrantCompanyandRetail Store EmployeesUnion,Local876, RetailClerksInternational As-sociation,AFL-CIO. Case 7-CA-5841November 3, 1967DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING AND BROWNOn August 28, 1967, Trial Examiner Samuel M.Singer issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, W. T. Grant Company,Madison Heights, Michigan, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as herein modified:1.Delete subparagraph (c) and reletter subpara-graph (d) as subparagraph (c) in paragraph I of theTrial Examiner's Recommended Order.2.Delete the third indented paragraph of theAppendix.'We findmerit in Respondent's exceptionto the Trial Examiner's find-ing that Respondentencouraged employees to "sign" a decertificationpetition or that such a petitionwas being circulated after November 30,1966, the date it was filed with the Board's RegionalOffice The Respond-ent's unlawful conduct occurred several weeks thereafter However, weaffirm the Trial Examiner's conclusion that Respondentby its unlawfulconduct conveyedthe messageto its employees that they should associatethemselveswiththe pendingdecertification petition, a subject of heateddiscussion during this periodTRIAL EXAMINER'S DECISION93SAMUEL M. SINGER, Trial Examiner: This proceeding,with all parties represented, was heard before me inDetroit, Michigan, on June 13, 1967, pursuant to chargesfiledDecember 22, 1966, and February 27, 1967, and acomplaint issued April 14, 1967. The issue litigated waswhether or not Respondent, through certain conduct (in-cluding interrogations and employee interviews), inter-fered with, restrained, or coerced employees in violationof Sectu_n 8(a)(1) of the National Labor Relations Act, asamended.All parties appeared and were afforded full opportunityto be heard and to examine and cross-examine witnesses.A brief was received from Respondent.Upon the entire record I and from my observation ofthe witnesses, I make the following-FINDINGS ANDCONCLUSIONS1.THE BUSINESS OF THE RESPONDENT;THE LABOR OR-GANIZATION INVOLVEDRespondent, a Delaware corporation, is engaged in thesale and distribution of merchandise through retail storesthroughout the United States, including its retail store inMadison Heights, Michigan, store 681, the only facilityinvolved in this proceeding. During the year endingDecember 31, 1966, Respondent's gross volume of busi-ness at its Madison Heights store exceeded $500,000.Within the same period it purchased and received at thatstore products valued in excess of $100,000, of whichproducts valued in excess of $50,000 came directly frompoints outside Michigan. I find that at all times materialherein Respondent has been and is an employer engagedin commerce within the meaning of the Act.The Charging Party, herein called the Union, is a labororganization within the meaning of the Act.11.THE UNFAIR LABOR PRACTICESA. BackgroundThe Union was certified as the statutory bargainingrepresentative of Respondent's employees on November28, 1964 On July 8, 1965, the parties signed a collectiveagreement, to be effective from February 1, 1965, toJanuary 31, 1967. On November 9, 1966,2 in ac-cordance with the terms of this agreement, the Unionmailed Respondent a notice of intention to reopen theagreement in order to modify certain provisions. Negoti-ations thereon continued to March 17, 1967. In themeantime, on November 30, 1966, one of Respondent'semployees filed a petition for decertification of theUnion (Case 7-RD-688).3 The petition and Union'sJuly 1965 contract 4 thereafter became subjects ofdiscussion in the store.' It is hereby ordered that the transcript be corrected as follows Page55, line 10, "established from evidence, that" for "established that", andpage 55, line 11, "questioning and" for "question that there was "zUnless otherwise noted, all subsequent dates refer to 1966The petition was later withdrawn (April 14 or 15, 1967)The Union had distributed copies of this agreement to employees 2 -or3 days after the filing of the decertification petition168 NLRB No. 16 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDStoreManager Stainforth testified that "just abouteverybody in the store asked [him] question[s] of somesort or other " According to Stainforth and his assistant,Demasi, the newer, part-time employees - young highschool students in their "teens" - were particularlyinquisitive and both of these company officials spoke tothem about company benefits.5 Subjects discussed in-cluded sick pay, vacations, leave of absence, militaryleave, funeral leave, and holidays. Stainforth and Demasiwould compare the benefits in the union contract withthose in the company manual before advent of the Union.Stainforthwould tell them (as he testified) "that themanual was equal to the contract" as regards benefits.B.The TestimonyGeneral Counsel called five employees - all highschool students - to support the allegation in the com-plaint that Stainforth and Demasi had uttered coercive re-marks. A sixth (Rie Biehy, an older employee) testifiedthat she was questioned about a charge she allegedly hadfiled with the Board.1.Angeluski and Brueckman testified as to a conver-sation with Stainforth and Demasi on a Sunday morning,2 weeks before Christmas when the decertification peti-tionwas being circulated among the employees. Stain-forth began the discussion in the hallway outside his of-fice and then beckoned the employees to continue it in-side. Producing the union contract and company manualin his office, Stainforth proceeded to compare the benefitsfor the employees to "see who was getting the better deal,going by the contract or the store manual." Angeluskiquoted Stainforth that "the union contract and the com-pany policy was just about the same ... and that wehadn't gained anything in the first contract and we werenot about to gain anything in the second." The conversa-tion lasted about 15 minutes.While recalling the incident, Stainforth denied tellingthe two employees that "the union hadn't gained anythingfor them the first time and wouldn't get anything for themthe second time," explaining that the "reason why I didn't[make that statement] was because I knew of the peti-tion. I never thought we would negotiate another con-tract." (He did not claim, however, that he said this to theemployees.)According to Stainforth, it was the em-ployees who initiated the discussion on benefits as hewalked through the stockroom. He stated that the em-ployees being "young ... were very excited about [thecontract recently distributed to them by the Union] ...wanted questions answered"; and that he thereuponshowed them the manual and contract to prove they were"basically the same." Demasi did not testify on thespecific incident, but in answer to a leading question ondirectexaminationmade a blanket denial of "everhear[ing] any person" state that the Union "wouldn'tgain anything for them the second time" as testified byAngeluski2.Japowicz testified that in the same period, afterclosing time (around 9 30 p.m.) on a Saturday, he had aconversationwith Stainforth and Demasi. Stainforth,who had previously learned from other employees thatJapowicz was inquiring about store benefits, asked "if hecould straighten any of it out, if he could make anythingclear."Stainforth then spent an hour comparing for5Stainforth testified thatDemasi,a management trainee, was "incharge" of the sales floor and worked "very close" with him on personnelmattersHe further testified that he had asked Demasi to talk to em-Japowicz the benefits in theunioncontract with those inthe companymanual.Among the subjects discussed werefuneral leave (in which Japowicz was then particularly in-terested) and merit wage increases.Stainforth's version of the incident is consistent withJapowicz', except that Stainforth stated that the 1-hourconversation also included personal matters.3.Youngblood testified that Demasi called her intothe office during working hours just before Christmas andsaid that she "probably heard that they were trying to getthe union out and he just wanted to talk to [her] about it,not to persuade [her] one way or the other." Demasi "gotout" the store manual and theunioncontract and com-pared various provisions, including vacations and funeralbenefits.Demasi asked her "whether [she] decided if[she] was going to vote the union in or not." Youngbloodsaid she "didn't know." The conversation lasted a halfhour.Demasi testified that Youngblood, recently hired,merely inquired of him whether she was eligible to vote inthe election and that he replied he "believe[d] so." Headmitted discussing benefits with her, but insisted that heonly responded to questions she put to him. According toDemasi, he first talked to Youngblood on the sales floorand then in Stainforth's office. He indicated that the em-ployee'sinquiriesfollowed her complaint that "she hadn'tbeen talked to by the union officials."4.Grant testified that around the same time (Christ-mas), also during working hours, Demasi asked her tocome to the office, where he handed her the union con-tract andmanual, had her "read one of them aloud," com-pared the benefits in the two documents, and asked herwhat she "thought" about them. Demasi pointed out that"they were similar for [her] to see." The conversationtook 10 to 15 minutes. Grant could not recall whether shehad previously asked Demasi about the store benefits.Demasi did not deny the statements attributed to him byGrant, but indicated he called her into the office becauseshe had questioned him about benefits.5.Finally, Rie Biehy testified that in a meeting withemployees on January 18, 1967, Manager Stainforth re-marked that he "had been down to the Labor RelationsBoard and spent 8 hours on the witness stand answeringquestions to charges that had been filed against him. Hesaid there is no need to go any further into [it] some ofyou girls know what some of the charges are. 116 Later inthe day, aroundquittingtime, Stainforth came up to herand said, "Rie, if I ask you a question will you tell me thetruth" and, before she could respond, added, "Knowingyou, I know you will.... Did you file complaint againstme?" Rie answered, "No, I didn't." Stainforth went on tosay, "Did I ever take you in my office alone and discussthe union?" When Biehy replied "No, you didn't," Stain-forth said, "You better get it straightened out becauseyour name is signed." Biehy thereupon responded thatshe would get in touch with the Board "and have itverified."Stainforth conceded referring to "the charges filedagainst the management of [the] store" in his meeting ofJanuary 18, which he called to discuss inventory. He alsoadmitted questioning Biehy after the meeting, but deniedasking her if she had filed a "complaint" with the Boardor if she had been interviewed by a Boardagent.Accord-ing to Stainforth, he only asked Biehy "if at any time" heployees about company benefits, but not to be "derogatory to anybody."Demasi specifically identified seven employees to whom he spoke6The original charge in this case was filed on December 22 W. T. GRANT COMPANY95or his district manager had promised her a wage raise "togo against the Union," stating that he put this question toher because the Board investigator had questioned him onthismatter.Stainforth testified,"I just asked thequestion. It bothered me, because I had not done this."C.Concluding Findings1.Credibility of witnessesAlthough most employee testimony concerning thestatements of Store Manager Stainforth and his assistant,Demasi, is essentially undisputed, there is sharp conflictas to significant portions thereof,includingStainforth'salleged statement to employees that they stood to gainnothingin a second union contract, Demasi's allegedinquiry of Youngblood as to whether she had "decided if[she] was going to vote the union in or out," and Stain-forth's alleged interrogation of Biehy as to the charge shehad supposedly filed against Respondent. Based upon myassessment of the comparative demeanor of the wit-nesses,the surrounding circumstances, and the inherentprobabilities, I credit the employees' described versionsof the incidents rather than those of Stainforth andDemasi.°All six employees called by General Counsel testifiedin a sincere and straightforward manner. None appeardirectly interested in the case through potential gain byimputingto Respondent's officials statements injurious toRespondent. Angeluski, who testified as to Stainforth'sremarks about a second union contract, is no longer em-ployed by Respondent, having quit its employ, and thereisno indication whatsoever that his leaving was accom-panied by any ill feeling against the Company.' Nor isthere any reason to believe that the other employees, stillemployed by Respondent, would jeopardize their em-ployment by fabrication under oath concerning their em-ployer.On the other hand, Stainforth and Demasi aredirectly personally concerned in the case, in view of thekey issue as to the propriety of their behavior.Both im-pressed me as loyal members of the managerial hierarchyimpelled to conform their testimony to what they re-garded to be in the interest of their employer and them-selves. Furthermore, Stainforth appeared less than can-did, and was vague and evasive, on some matters such asthe number of employees he had questioned. His asser-tion that he "never discussed the election" is, in the faceof the active circulation of the decertification petition andhis demonstrated interest in its outcome, and the totalsurrounding circumstances, incredible.Iaccordingly credit the described versions of theevents as given by General Counsel's witnesses.2.Interference, restraint, and coercionAs the Board and courts have frequently observed,"Any determination of the exact nature and effect of[employer] statements can be made only with due regardfor the context of the statements, the characters andeconomic positions of those who heard it, and the rela-tionships existing between a company and its em-ployees."N.L.R.B. v. Morris Fishman & Sons, Inc., 278F.2d 792, 796 (C.A. 3). "Words innocuous in themselvescan take on a sinister meaning in the context in whichthey are uttered."Local 901, Teamsters v. Compton,291F.2d 793, 797 (C.A. 1). "The test is whether the em-ployer engaged in conduct which, it may reasonably besaid, tends to interfere with the free exercise of employeerights under the Act."N.L.R.B. v. Illinois Tool Works,153 F.2d 811, 814 (C.A. 7).Here, on the heels of a union demand for contractreopening and negotiation and the filing of a petition,Respondent's key managerial officials in charge of thestore summoned employees into the store office, thelocus of authority, compared at length the benefits pro-vided in the union contract with those allowed by theCompany in its nonunion stores, and sought to convinceemployees that they were not better served by the Unionthan without it. To drive this message home, the storemanager also pointed out to employees that they "hadn'tgained anything in the first contract and ... were notabout togainanything in the second." The fair intend-ment of such statements could only have been to makeplain to the employees the sterility and utter futility ofcontinued exercise by them of their statutory right to bar-gain collectively. By emphasizing that the Union hadbeen unable in the past and would be unable in the futureto gain for them tangible benefits over and above whattheir employer had seen fit to grant without collectivebargaining,Respondent conveyed the unmistakablemessage that adherence to the Union was a losing cause,that the employees would be better off abandoning it, andthat they should associate themselves with the decertifi-cation petition contemporaneously being circulated in thestore. "There is no more effective way to dissuade em-ployees from voting for a collective-bargaining represen-tative than to tell them that their votes for such arepresentative will avail them nothing." Cf.The TraneCompany (ClarksvilleManufacturingDivision),137NLRB 1506, 1510. In the arena of industrial relationswhich the Board daily administers, there is a well-un-derstood distinction between pressure of this type andsimple innocent intellectual persuasion.8Also coercive was Demasi's inquiry of Youngblood"whether she had decided ... to vote the union in ornot." This was no mere inquiry as to whether she in-tended to cast a vote in the decertification election, but aninquiry as tohowshe intended to vote -a matter of herown private concern, statutorily protected from employerintrusion.9Ifurther find that Stainforth's inquiry of Biehy as towhether she had filed a "complaint" or an unfair laborpractice charge also was unlawful. It is unnecessary toconsider whether such an inquiry might be innocuousunder circumstances other than those presented. Here itwas coercive because of Stainforth's prior expressed in-dignation to the employee at the filing of the charge, hisfailure to assure the employee that her filing of the charge7 In crediting Angeluski's testimony 1 have not overlooked the fact thatBrueckman,who testified on the same incident, did not mention Stain-forth's remarks about a second contract Brueckman's attention wasnot specifically called to this matter Furthermore, his failure to testify onthis point may well have been due to lapse of memory, a condition not un-common among honest witnesses8 In making the above findings and conclusions, 1 "place[d] no relianceonwords of the respondent disassociated from its conduct " See Sec-tion 8(c) of the Act (Harlan, J , inN L R B v Exchange Parts Company,375 U S 405,fn 3 ),"Respondent's request in its brief to reopen the record in order toreceive testimony as to "the question whether Youngblood or Demasifirst raised the question of voting" is denied Contrary to Respondent'scontentions, (1) Respondent had ample opportunity to elicit evidence onthis simple point,and (2) the question of who initiated the matter is not (asRespondent now claims) "pivotal to the conclusion of violation " 96DECISIONS OF NATIONAL(as well as her response to his question) would not resultin reprisals, and his directing the employee (when the em-ployee denied filing the charge) to "get it straightenedout." Under these circumstances, Stainforth's action wastantamount to a request that the employee withdraw acharge she had officially filed with the Board. It goeswithout saying that the right of access to the Board'sprocesses for vindication of a statutory violation is funda-mental and is to be kept open without roadblocks or hin-drance. Neither employer nor union may restrain, coerce,or interfere with that right, whether or not it deems thecharge meritorious - a question for the Board, not acharged party, to decide. SeeLocal 138, InternationalUnion of Operating Engineers, AFL-CIO (Charles S.Skura),148 NLRB 679, 681 Indeed, not even the em-ployee who has filed a charge has the unconditional rightto withdraw it, since a public and not private offense is in-volved. SeeN.L.R.B. v. Edwin D Wemyss, d/b/a Coca-Cola Bottling Company of Stockton, 212F.2d 465, 468(C.A. 9). ioIt is accordingly found that Respondent interferedwith, restrained, and coerced its employees in violation ofSection 8(a)(1) of the Act, by coercive questioning con-cerning union activities and concerning the filing of an un-fair labor practice charge, by emphasizing the futility ofemployee adherence to and representation by the Union,and by encouraging employees to sign a decertificationpetition."CONCLUSIONS OF LAW1.By coercively questioning employees concerningunion activity and filing of charges with the Board, byemphasizing the futility of continued employee adherenceto and representation by the Union, and by encouragingemployees to sign a decertification petition, Respondenthas interfered with, restrained, and coerced its employeesin the exercise of rights guaranteed in Section 7, in viola-tion of Section 8(a)(1), of the Act.2.The aforesaid violations are unfair labor practicesaffecting commerce within the meaning of Section 2(6)and (7) of the Act.3.It has not been established that Respondent has vio-lated Section 8(a)(1) by promises of benefits as alleged inthe complaint.10While the General Counsel adduced evidence as to only five specificincidents,these cannot be regarded as "isolated"so as to warrantwithholding of a remedial order CfInternational Woodworkers ofAmer-ica, Local 3-10, AFL-CIO (Long Lake Lumber Co) v N L R B ,380F 2d 628(C A D C.)Although perhaps a few in number,they are neithertrifling nor minimal Attempted interference with the Board's prosecutoryprocess its itself, without more,substantial and senous,striking at theBoard's capability to "keep [s] open the channels created by Congress forthe administration of a public law and policy "H B. Roberts of Local925, Operating Engineers v N L R B ,350 F.2d 427, 429 (C.A.D.C )Furthermore,of Respondent's no more than 30 employees,at least 7 wereinvolved in these incidents It is also reasonable to assume that Respond-ent's coercive remarks in the active decertification election campaignwere communicated to others SeeFrankel Associates, Inc ,146 NLRB1556, 1557,Eldo-Craft Boat Co., Inc ,166 NLRB 280LABOR RELATIONS BOARDTHE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend the customary cease-and-desist order in cases of this nature, designed to effec-tuate the policies of the Act.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record, and pur-suant to Section 10(c) of the Act, I hereby make the fol-lowing:RECOMMENDED ORDERW. T. Grant Company, Madison Heights, Michigan, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercivelyquestioningemployees concerningunion activity or concerning their filing of unfair laborpractice charges with the Board.(b)Through coercive pressures emphasizing the futili-ty of continued employee adherence to and representa-tion by the statutory representative of its employees.(c)Inducing or encouraging employees,in violation ofthe Act, to sign a decertification petition.(d) In any other like or related manner interferingwith, restraining, or coercing employees in the exercise ofany of their rights under Section 7 of the Act.2.Post in its store 681, in Madison Heights, Michigan,copies of the attached notice marked "Appendix. " 12Copies of said notice, on forms provided by the RegionalDirector for Region 7, after being duly signed by Re-spondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.3.Notify said Regional Director, in writing, within 20days from receipt of this Decision, what steps have beentaken to comply therewith.13IT IS FURTHER ORDERED that the complaint bedismissed in all other respects.i IAt the conclusion of General Counsel's case,Idismissed the com-plaint allegation that Respondent also violated Section 8(a)(1) by promis-ing increasedbenefits if they "votedout" theUnion, General Counselhaving failed to make outa prima facieshowing of such violationII In the event that this RecommendedOrder is adoptedby the Board,the words "a Decisionand Order"shall be substituted for the words "theRecommendedOrder of a Tnal Examiner"in the notice In the furtherevent that the Board'sOrderis enforcedby a decree of a United StatesCourt of Appeals,the words"a Decree ofthe UnitedStates Court of Ap-peals Enforcing an Order" shallbe substitutedfor the words "a Decisionand Order."" In the event that this RecommendedOrderis adoptedby the Board,this provision shall bemodified toread"Notify saidRegional Director,inwriting. within10 days from the date of this Order,what steps Re-spondent has taken to comply herewith " W. T. GRANT COMPANYAPPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT coercively question our employeesconcerning union activity or concerning their filingof unfair labor practice charges.WE WILL NOT through coercive pressuresemphasize the futility of continued adherence of ouremployees to and representation by their Union.WE WILL NOT induce or encourage employees, inviolation of the Act, to sign a decertification petition.97WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce our employees in the ex-cerise of any of their rights under the Act.W. T. GRANT COMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 500 BookBuilding, 1249 Washington Boulevard, Detroit, Michigan48226, Telephone 226-3200.